— Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered July 18, 1990, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a predicate felon, to a prison term of 3 to 6 years, unanimously affirmed.
Defendant’s failure to object to most of the comments in the prosecutor’s summation which he now claims were improper renders those claims unpreserved for appellate review as a matter of law (CPL 470.05). We note, however, that the prosecutor should not have commented on the number of times the complainant consistently reported the robbery (People v Jimenez, 102 AD2d 439). This comment was nevertheless harmless in view of overwhelming evidence of defendant’s guilt. Concur — Rosenberger, J. P., Wallach, Ross, Asch and Kassal, JJ.